Interim Decision #1384

MAT= of J—F—DApplication for

PERMISSION

To

REAPPLY

A-10949603
Decided by RegionaZ Commiseioner September 25, 1963
because of his record of arrests, his several convictions, and the fact that since
his deportation in 1960 he has again been convicted of a crime and only
recently released from imprisonment, applicant, a 27-year-old unmarried male.
Is denied permission to reapply for admission, pursuant to section 212 (a) (11),
Immigration and Nationality Act, in the exercise of discretion; moreover,
since applicant is mandatorily excludable from the United States under section
212(a) (9) of the Act and is ineligible to apply for a waiver of this ground
of excludability, no purpose would be served in granting the application.

This is an appeal from the decision of the District Director who has,
as a matter of discretion , denied the application for permission to
reapply for admission to die -United States after deportation.
The applicant, a 27-year-old unmarried native and citizen of Great ,
Britain, entered the 'United States on August 10, 1057 for permanent

residence. Deportation proceedings were instituted on July 20, 1959,
and he was ordered deported as one who, after entry, had been convicted of two crimes involving moral turpitude, to wit: forgery, and
interstate transportation of a stolen automobile. The execution of the
deportation order was delayed pending the outcome of his application
for a pardon for the crime of forgery. While this application was
pending, the applicant was convicted, upon his plea of guilty of
unauthorized use of a motor vehicle and sentenced to thirty days finprisonraent. His pardon application was subsequently denied by
the Governor of the State of New Jersey, and on February 24, 1960,
he was deported to England. According to the record, after he returned to England, he was convicted of a crime, the nature of which
is not stated in the record, and has recently been released from custody
after several years' imprisonment.
On appeal, counsel claims that the applicant was wrongfully deported. It is contended that one of the crimes (Interstate Transportation of a Stolen Motor Vehicle, Section 2312, Title 18 U.S.C.), upon
694

Interim Decision #1381
which his deportation was based, does not involve moral turpitude.
We do not agree with counsel's contention. The applicant was convicted, upon his plea of guilty, to the offense of "Interstate Transportation of a Stolen Motor Vehicle knowing same to hove been stolen."
The Board of Immigration Appeals has found that the offense is one
which involves moral turpitude. Matter of 61 R , 8 I. Sa N. Dec. 69.
In any event, the applicant's deportation is a "fait accompli" and cannot be retracted or vitiated by this proceeding.
The applicant is seeking permission to reenter the United States as
a permanent resident. His parents reside here and have both requested
that the application be granted. We have carefully examined the
record in this case including the statements submitted in support of
the appeal. We find that the applicant's record of arrests, his several
convictions, the fact that since his deportation he has apparently
again been convicted of a crime and has only recently been released
from imprisonment, all support the decision of the District Director
that the instant application does not merit the favorable exercise of
discretion.
Moreover, it is evident that the applicant is mandatorily excludable
from the United States under the provisions of section 212(a) (9) and
is ineligible to apply for a waiver of this ground of excludability.
Consequently, no purpose would be served in granting the application.
The appeal will be dismissed.
It is ordered that the appeal be and the same is hereby dismissed.
—

695

—

